Filed 6/10/21 Nijjar v. Nijjar CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 PARMINDER KAUR NIJJAR,
                                                                                             F078265
           Plaintiff and Appellant,
                                                                                 (Super. Ct. No. 8009802)
                    v.

 SAWARN SINGH NIJJAR, as represented, etc.,                                               OPINION
           Defendant and Respondent.



         APPEAL from an order of the Superior Court of Stanislaus County. Alan K.
Cassidy, Judge.
         Law Office of P. Fateh K. Sahota and P. Fateh K. Sahota for Plaintiff and
Appellant.
         Law Office of Daniel A. Presher, Daniel A. Presher for Heather Fisher,
Conservator of the Estate of Sawarn Singh Nijjar; Broderick Legal Group and William
Broderick-Villa for Rani Nijjar, Conservator of the Person of Sawarn Singh Nijjar, for
Defendant and Respondent.
                                                        -ooOoo-
       After the court in a separate conservatorship action denied appellant Parminder
Kaur Nijjar’s (also known as Parminder Kaur Phagura) (Parminder’s)1 claim that she was
married to respondent, conservatee Sawarn Singh Nijjar (Sawarn), Parminder filed her
petition in this proceeding seeking a determination that she is Sawarn’s putative spouse
(petition or putative spouse petition). Heather Fisher (Fisher), the conservator of
Sawarn’s estate, filed a motion for sanctions, asserting the petition was legally and
factually frivolous and was filed for an improper purpose. The trial court granted
Fisher’s motion, dismissed the petition, and imposed monetary sanctions against
Parminder’s attorney. Parminder appeals. We affirm, finding no abuse of discretion in
the trial court’s imposition of sanctions.
                  FACTUAL AND PROCEDURAL BACKGROUND
       Parminder claimed to be the wife of conservatee Sawarn. In the conservatorship
action, the trial court ordered Parminder to provide it with written proof that she and
Sawarn were married in a certified marriage in Punjab, India; if she was not able to do so,
Sawarn’s daughter from his first marriage, Rani Nijjar (Rani), who is the conservator of
Sawarn’s person, was authorized to deny the existence of a valid marriage. When
Parminder failed to provide any written proof of the alleged marriage, a trial of that issue
was held in the conservatorship action. In its ruling in that action, the trial court
summarized the testimony of the witnesses; multiple witnesses produced by Parminder
testified they attended the wedding of Parminder and Sawarn in May 1997, at a Sikh
temple in Parminder’s village in Punjab, India. Parminder testified she married Sawarn
at the Sikh temple in her village on May 24, 1997, with friends and family members
present. The trial court noted “[t]his testimony was in stark contrast to [Parminder]’s
testimony at a prior hearing several months ago, in which she told the Court that the


1       We refer to some parties by their first names for clarity and convenience, because they
share a last name. No disrespect is intended.


                                                2.
wedding ceremony was ‘in secret’ because both she and [Sawarn had] previously been
married and that ‘no one except the priest’ attended the service.” On cross-examination
at the trial, Parminder testified she married Sawarn in 1996; she referred to the contrary
testimony as “a pack of lies.” She stated she married Sawarn before he became a United
States citizen; after he became a citizen, “he and [Parminder] wrote a false date on the
immigration papers so that [Parminder]’s application would be handled more quickly.”
The trial court found it had no competent evidence before it that a legal marriage took
place, and Parminder had failed to meet her burden of proving she was married to
Sawarn.
       Subsequently, Parminder filed the petition for determination that she is the
putative spouse of Sawarn. In her verified petition, Parminder stated she and Sawarn
were married on May 12, 1996, in a Sikh religious ceremony, before a Sikh priest, in
Punjab, India. She subsequently used Sawarn’s last name; the couple resided together in
a neighboring town for a few months, until Sawarn returned to the United States, where
he was a legal resident.2 Sawarn became a United States citizen on February 28, 1997; in
September 1998, Sawarn filed for Parminder’s immigration visa with documents
indicating she was his wife. On May 15, 1999, Parminder moved to the United States,
where she and Sawarn lived together as husband and wife until 2015, when Rani, as
conservator of Sawarn’s person, moved him into Rani’s home. From 1999 through 2014
or 2015, Parminder and Sawarn filed joint tax returns, held joint bank accounts, and
represented to others that they were husband and wife.
       The petition stated the Indian marriage certificate (apparently the only marriage
certificate proffered by either party) showed a marriage date of May 24, 1997; the
certificate was authenticated by Sawarn when he submitted it with Parminder’s
immigration documents, but there was no certified copy of it in India. Parminder alleged

2      She stated Sawarn was then a citizen of “England/United Kingdom.”


                                             3.
that, at the trial to determine her marital status, due to the inconsistency between the date
on the marriage certificate and the actual date of marriage, “[Parminder] was compelled
to ‘choose’ a date.” At that trial, she failed to prove she was actually married to Sawarn,
either on May 24, 1997 or in May 1996. The petition asserted she had no reason to
believe she was not married to Sawarn and “no recourse but to seek the status of
[p]utative spouse.”
         On February 13, 2018, after the putative spouse petition was filed, the conservator
of Sawarn’s estate, Fisher, served on Parminder’s counsel a motion seeking an award of
sanctions pursuant to Code of Civil Procedure section 128.7,3 including monetary
sanctions against Parminder’s attorney and dismissal of the petition. The motion was
based on assertions that the petition was frivolous and filed for improper purposes.
Parminder took no action in response to service of the motion within the statutory 21-day
period for withdrawing or correcting the challenged pleading; Fisher then re-served and
filed the motion with a hearing date of June 19, 2018. Parminder filed opposition. After
a hearing, the trial court granted the motion; it dismissed the petition and imposed
monetary sanctions against Parminder’s attorney. Parminder appeals from the sanctions
order.
                                         DISCUSSION
I.       Appealability
         “The existence of an appealable judgment is a jurisdictional prerequisite to an
appeal. A reviewing court must raise the issue on its own initiative whenever a doubt
exists as to whether the trial court has entered a final judgment or other order or judgment
made appealable by Code of Civil Procedure section 904.1.” (Jennings v. Marralle
(1994) 8 Cal.4th 121, 126.)


3       All further statutory references are to the Code of Civil Procedure unless otherwise
indicated.


                                                4.
       According to her notice of appeal, Parminder is appealing from an August 6, 2018
order, pursuant to section 904.1, subdivision (a)(3) through (13). Her appellant’s
appendix (the appendix), however, does not include any order bearing that date. The
only document listed in the appendix’s index with that date is a notice of entry of a
minute order that was entered on June 19, 2018. Parminder’s opening brief asserts she is
appealing from the June 19, 2018 order granting dismissal of her putative spouse petition
and imposing monetary sanctions. The statement of appealability in her brief does not
indicate under what statutory provision the order is appealable. Fisher “agrees” with
Parminder that the order appealed from is an appealable order, citing section 904.1,
subdivision (a)(10).
       Section 904.1, subdivision (a)(10), makes an order appealable if it is “made
appealable by the Probate Code or the Family Code.” The parties have not cited any
provision of the Probate Code or Family Code that makes the sanctions order appealable.
       Section 904.1, subdivision (a)(11) and (12) makes appealable an order or
interlocutory judgment directing payment of monetary sanctions in excess of $5,000.
The award of monetary sanctions in this case, however, was $3,617.50, an amount less
than $5,000; therefore, it was not immediately appealable under either of those
subdivisions.
       The order granting dismissal and awarding monetary sanctions would be
reviewable as part of an appeal from the judgment of dismissal. The appendix, however,
does not contain any judgment of dismissal.
       The California Rules of Court allow us to “treat a notice of appeal filed after the
superior court has announced its intended ruling, but before it has rendered judgment, as
filed immediately after entry of judgment.” (Cal. Rules of Court, rule 8.104(d)(2).)
Here, however, the record does not reflect that a judgment of dismissal was ever entered.
Nonetheless, Fisher has not moved to dismiss the appeal, but expressly agreed that the
order was appealable. The substantive issues on appeal have been fully briefed by the

                                              5.
parties. In the interests of justice and to prevent unnecessary delay, we deem the June 19,
2018 order granting dismissal of Parminder’s putative spouse petition and imposing
monetary sanctions as incorporating a judgment of dismissal, and treat Parminder’s
notice of appeal as applying to the judgment. (See Nowlon v. Koram Ins. Center, Inc.
(1991) 1 Cal.App.4th 1437, 1440–1441.)
       The monetary sanctions award was imposed only against Parminder’s attorney.
When sanctions are imposed against the party and their attorney, the better practice is for
the sanctioned attorney to file a separate notice of appeal. We may, however, liberally
construe the notice of appeal to include the attorney who filed the appeal on behalf of the
party. (Kane v. Hurley (1994) 30 Cal.App.4th 859, 861, fn. 4; Eichenbaum v. Alon
(2003) 106 Cal.App.4th 967, 974; see Cal. Rules of Court, rule 8.100(a)(2).) We so
construe the notice of appeal, and review the monetary sanctions order applicable to the
attorney, in addition to the dismissal sanction applicable to Parminder.
II.    Standard of Review
       “We review a Code of Civil Procedure section 128.7 sanctions award under the
abuse of discretion standard. [Citation.] We presume the trial court’s order is correct and
do not substitute our judgment for that of the trial court. [Citation.] To be entitled to
relief on appeal, the court’s action must be sufficiently grave to amount to a manifest
miscarriage of justice.” (Peake v. Underwood (2014) 227 Cal.App.4th 428, 441 (Peake).)
       “When applying the deferential abuse of discretion standard, ‘the trial court’s
findings of fact are reviewed for substantial evidence, its conclusions of law are reviewed
de novo, and its application of the law to the facts is reversible only if arbitrary and
capricious.’ ” (In re C.B. (2010) 190 Cal.App.4th 102, 123.)
III.   Standards for Imposition of Sanctions
       The monetary and dismissal sanctions in this case were imposed pursuant to
section 128.7. Section 128.7, subdivision (a), requires that every pleading be signed by



                                              6.
the attorney for a represented party, and subdivision (b) explains the effect of signing and
filing a pleading with the court:

       “(b) By presenting to the court, whether by signing, filing, submitting, or
       later advocating, a … petition, … an attorney … is certifying that to the
       best of the person’s knowledge, information, and belief, formed after an
       inquiry reasonable under the circumstances, all of the following conditions
       are met:

              “(1) It is not being presented primarily for an improper purpose,
              such as to harass or to cause unnecessary delay or needless increase
              in the cost of litigation.

              “(2) The claims, defenses, and other legal contentions therein are
              warranted by existing law or by a nonfrivolous argument for the
              extension, modification, or reversal of existing law or the
              establishment of new law.

              “(3) The allegations and other factual contentions have evidentiary
              support or, if specifically so identified, are likely to have evidentiary
              support after a reasonable opportunity for further investigation or
              discovery.” (§ 128.7, subd. (b)(1), (2), (3).)
       The statute provides that sanctions may be imposed on an attorney or party who
violates subdivision (b), after notice and a reasonable opportunity to respond. (§ 128.7,
subd. (c).) It requires that a motion for such sanctions be served on the party to be
sanctioned at least 21 days before it is filed with the court. (§ 128.7, subd. (c)(1).) The
motion may only be filed with the court if the challenged pleading or paper is not
withdrawn or appropriately corrected within the 21-day period. (Ibid.)
       “The purpose of section 128.7 is to deter frivolous filings. That purpose is
advanced by allowing the offending party to withdraw or amend a sanctionable paper
after being alerted to the violation.” (In re Marriage of Falcone & Fyke (2008)
164 Cal.App.4th 814, 826.) If the party who filed a challenged pleading dismisses it
within the 21-day “safe harbor” period, the motion for sanctions may not be filed and no
sanctions may be imposed. If, however, the party does not dismiss the challenged
pleading, the court has authority to grant the motion and impose sanctions on the party or

                                              7.
the attorney for presenting an improper pleading. (Eichenbaum v. Alon, supra,
106 Cal.App.4th at p. 975.) “By providing this safe harbor period, the Legislature
designed the statute to be ‘remedial, not punitive.’ [Citation.] When a party does not
take advantage of the safe harbor period, the ‘statute enables courts to deter or punish
frivolous filings which disrupt matters, waste time, and burden courts’ and parties’
resources.’ ” (Peake, supra, 227 Cal.App.4th at p. 441.)
         Fisher’s motion for sanctions was based on the three grounds described in the
statute above: (1) the petition was brought primarily for an improper purpose, to harass
or cause unnecessary delay; (2) the petition was legally frivolous; and (3) the petition was
factually frivolous in that it lacked evidentiary support. “A claim is factually frivolous if
it is ‘not well grounded in fact’ and is legally frivolous if it is ‘not warranted by existing
law or a good faith argument for the extension, modification, or reversal of existing law.’
[Citation.] In either case, to obtain sanctions, the moving party must show the party’s
conduct in asserting the claim was objectively unreasonable. [Citation.] A claim is
objectively unreasonable if ‘any reasonable attorney would agree that [it] is totally and
completely without merit.’ ” (Bucur v. Ahmad (2016) 244 Cal.App.4th 175, 189.)
IV.      Legally or Factually Frivolous
         Parminder sought a determination pursuant to Family Code section 2251 that she
is the putative spouse of Sawarn. Family Code section 2251 provides, in pertinent part:
“If a determination is made that a marriage is void or voidable and the court finds that
either party or both parties believed in good faith that the marriage was valid, the court
shall: [¶] (1) Declare the party or parties, who believed in good faith that the marriage
was valid, to have the status of a putative spouse.” (Fam. Code, § 2251, subd. (a)(1).)
Thus, to bring herself within the statute, Parminder would be required to prove (1) a
marriage that was void or voidable and (2) her good faith belief that the marriage was
valid.



                                               8.
       A.     Void, voidable, or invalid marriage
       The Family Code defines incestuous, bigamous, and polygamous marriages as
void; it defines certain other marriages, such as those involving an underage party, a party
of unsound mind, or a party whose consent was obtained by fraud, as voidable. (Fam.
Code, §§ 2200, 2201, 2210.) Parminder’s claim to putative status is not based on a claim
of a void or voidable marriage.
       While Family Code section 2251 by its express terms “requires a threshold
determination of a void or voidable marriage,” the statute merely codified prior
substantive case law. (In re Marriage of Vryonis (1988) 202 Cal.App.3d 712, 718,
disapproved on another ground in Ceja v. Rudolph & Sletten, Inc. (2013) 56 Cal.4th
1113, 1128, fn. 12 (Ceja).) Under prior law, “it was well settled the essential basis of a
putative marriage was a belief in the existence of a valid marriage.” (Ibid.)
“[C]odification of the putative marriage doctrine … was not intended to narrow the
application of the doctrine only to parties to a void or voidable marriage. Instead, the
Legislature contemplated the continued protection of innocent parties who believe[d]
they were validly married.” (Id. at p. 719.) Accordingly, the statute simply requires “a
threshold determination that a legal infirmity in the formation renders a marriage
invalid.” (Ibid.)
       Putative spouse status has often been conferred when parties attempted to marry,
but unknown to one party, the other was still married to someone else. (Ceja, supra,
56 Cal.4th 1113; In re Marriage of Guo & Sun (2010) 186 Cal.App.4th 1491,
disapproved on another ground in Ceja, at p. 1128, fn. 12; In re Marriage of Tejeda
(2009) 179 Cal.App.4th 973.) As one court stated: “[I]n the majority of cases, the de
facto wife attempted to meet the requisites of a valid marriage, and the marriage proved
invalid only because of some essential fact of which she was unaware, such as the earlier
undissolved marriage of one of the parties [citations], a consanguineous relation between
the parties [citations], or the failure to meet the requirement of solemnization.” (Vallera

                                             9.
v. Vallera (1943) 21 Cal.2d 681, 684.) A putative marriage has also been found where
the parties attempted to marry in Mexico, but the marriage was invalid because it was
never recorded as required by Mexican law (Estate of Leslie (1984) 37 Cal.3d 186).
       Parminder’s petition for determination of her putative spouse status did not allege
a void, voidable, or invalid marriage. It stated she and Sawarn were married in a Sikh
religious ceremony in Punjab, India “on or about May 12, 1996.” It was the second
marriage of both parties; Sawarn’s first wife had passed away many years earlier, and
Parminder had obtained a legal divorce from her first husband prior to her marriage to
Sawarn. Sawarn became a United States citizen on February 28, 1997, and in September
1998 applied for an immigration visa for Parminder, indicating she was his wife.
Parminder came to the United States on May 15, 1999, and she and Sawarn lived together
as husband and wife from then until 2015. The petition asserted “Sawarn’s own
biological siblings, and nieces, and other relatives will testify that [Parminder] and
Sawarn were lawfully married and were and are husband and wife.” Thus, the petition
alleged an actual marriage in 1996, and did not identify any facts making it void,
voidable, or invalid due to legal infirmity.
       Fisher’s motion for sanctions asserted, among other things, that the facts pled were
insufficient to prove the existence of a putative marriage, and there were no facts that
would allow Family Code section 2251 to apply to Parminder. Fisher argued that the
facts stated in the petition failed to state a claim under the statute, and they lacked
evidentiary support because “for the most part the facts stated would not be admissible at
a hearing or trial because the Court already found in a separate matter that is res judicata
to this, that such facts do not exist.” Fisher discussed the prior trial in the conservatorship
action, which resulted in an order finding Parminder had failed to prove that she was in
fact married to Sawarn; this court affirmed the order. Fisher concluded the question of
whether Sawarn and Parminder were married had been ruled on and was res judicata as to
the parties, so Parminder could not again assert that the parties were actually married.

                                               10.
Fisher then pointed out Parminder had not identified any grounds on which her purported
marriage was void or voidable.
       After receiving Fisher’s motion for sanctions, Parminder did not take advantage of
the safe harbor period to withdraw or amend her petition. She did not add any facts
showing how her purported marriage was void, voidable, or otherwise invalid. In her
opposition to the motion for sanctions, Parminder asserted that the marriage need not be
void or voidable in order for Family Code section 2251 to apply; it was sufficient if the
marriage was found invalid due to some legal infirmity. Neither the putative spouse
petition nor the opposition to the sanctions motion, however, included any facts showing
the purported marriage was, or was found to be, invalid due to some legal infirmity.
Parminder’s opposition asserted, without citation to legal authority, that the court’s
determination in the conservatorship action—that she failed to prove the fact of her
marriage to Sawarn—was a sufficient basis on which to apply the provisions of Family
Code section 2251. The trial court in the conservatorship action, however, did not find
there was an attempted or purported marriage that was invalid due to some legal
infirmity. It simply found Parminder failed to prove there was an actual marriage.
       As Fisher contended, the order denying the fact of marriage is res judicata and the
existence of an actual marriage cannot be relitigated. “ ‘The doctrine of res judicata
prohibits a second suit between the same parties on the same cause of action.’ ” (Patel v.
Crown Diamonds, Inc. (2016) 247 Cal.App.4th 29, 37.) “ ‘ “The doctrine of res judicata
rests upon the ground that the party to be affected ... has litigated, or had an opportunity
to litigate the same matter in a former action in a court of competent jurisdiction, and
should not be permitted to litigate it again to the harassment and vexation of [their]
opponent.” ’ ” (Ibid.) Res judicata includes concepts of claim preclusion and issue
preclusion. (In re Marriage of Garcia (2017) 13 Cal.App.5th 1334, 1344.) “Claim
preclusion, sometimes referred to as res judicata, ‘ “prevents relitigation of the same
cause of action in a second suit between the same parties or parties in privity with

                                             11.
them.” ’ [Citation.] Issue preclusion, which is also known as collateral estoppel,
‘prohibits the relitigation of issues argued and decided in a previous case, even if the
second suit raises different causes of action’ and can be asserted only against a party or
one in privity with a party to the first lawsuit.” (Id. at p. 1345.)
          “The prerequisite elements of res judicata in its claim preclusion form are (1) the
claim in the present action must be identical to a claim litigated or that could have been
litigated in a prior proceeding; (2) the prior proceeding resulted in a final judgment on the
merits; and (3) the party against whom the doctrine is being asserted was a party or in
privity with a party to the prior proceeding.” (Bucur v. Ahmad, supra, 244 Cal.App.4th at
p. 185.) “ ‘If the matter was within the scope of the action, related to the subject-matter
and relevant to the issues, so that it could have been raised, the judgment is conclusive on
it despite the fact that it was not in fact expressly pleaded or otherwise urged. The reason
for this is manifest. A party cannot by negligence or design withhold issues and litigate
them in consecutive actions. Hence the rule is that the prior judgment is res judicata on
matters which were raised or could have been raised, on matters litigated or litigable.’ ”
(Ibid.)
          In the conservatorship action, Parminder claimed she and Sawarn were married in
Punjab, India, and later came to California, where they lived as a married couple. The
petition for determination that Parminder is the putative spouse of Sawarn was based on
the same claim. It did not assert Sawarn and Parminder had a void, voidable, or invalid
marriage that they, in good faith, believed was legal. Rather, it asserted they actually
married, although on a date different from the date claimed at the trial in the
conservatorship action; it also asserted Parminder had witnesses who would testify to the
marriage.
          Thus, the claim presented by the putative spouse petition was identical to the claim
litigated in the conservatorship action, or was one that could have been litigated in that
trial. The putative spouse petition stated that Rani attacked the validity of Parminder’s

                                               12.
claimed marriage to Sawarn based upon an Indian marriage certificate that reflected a
marriage date of May 24, 1997, the same date set out in Parminder’s immigration
application. Sawarn authenticated the marriage certificate before a California notary in
December 1999. Parminder asserted that, “[d]ue to the inconsistent dates set forth in the
uncertified marriage certificate and the actual date of [Parminder] and Sawarn’s marriage,
[Parminder] was compelled to ‘choose’ a date.” Parminder chose to base her marriage
claim on the May 24, 1997 date, which she later admitted was false.
       After testifying at the conservatorship trial that the marriage took place in 1997, on
cross-examination, Parminder testified she and Sawarn were married in 1996. “When
questioned about the discrepancy in the date of marriage, Parminder turned to the Court
and said, ‘Do you want me to tell you the truth, or just continue to tell a pack of lies?’ ”
After being encouraged to tell the truth, Parminder testified she married Sawarn in 1996,
before he became a United States citizen. “After he became a citizen, he and [Parminder]
wrote a false date on the immigration papers so that [Parminder]’s application would be
handled more quickly. Then [Parminder] admitted that everyone who said she was
married in 1997 was not telling the truth.”
       The putative spouse petition alleges the Parminder and Sawarn were married in
1996, rather than 1997. Whether and when they married, however, were issues presented
and decided in the conservatorship trial that resulted in an order denying the fact of
marriage. Parminder appealed that denial, we affirmed the order, and the order is now
final. The same parties—Sawarn through his conservators and Parminder—litigated the
trial in the conservatorship action. Accordingly, the order denying the fact of a marriage
between Parminder and Sawarn is a final determination and Parminder may not relitigate
that issue in the guise of seeking a determination that she is Sawarn’s putative spouse.
       Parminder contends the trial court erroneously determined res judicata barred her
petition for putative spouse status because the trial court cited the wrong order as the
prior order with res judicata effect. The ruling on the motion for sanctions stated that

                                              13.
“the denial of [Parminder]’s putative spouse petition” in the conservatorship action on
February 9, 2018, involved the same parties and the same issue, and was terminated on
the merits adversely to Parminder, and therefore barred the putative spouse petition based
on res judicata. The record does not include any order dated February 9, 2018, from the
conservatorship action.
       The sanctions motion asserted Parminder’s putative spouse petition was barred by
res judicata based on the August 15, 2016 order in the conservatorship action denying the
fact of marriage. “Whether res judicata or collateral estoppel applies under the facts of a
particular case poses a question of law.” (Patel v. Crown Diamonds, Inc., supra,
247 Cal.App.4th at p. 37.) Although the trial court’s reference to the prior
conservatorship order was inaccurate, we conclude the trial court was correct in its
determination that the putative spouse petition was barred by res judicata; it presented the
same issue that the same parties had litigated already in the trial at which Parminder
failed to prove she was actually married to Sawarn. In that proceeding, Parminder had an
opportunity to present whatever evidence she had to prove a legal marriage between her
and Sawarn. She chose to attempt to prove that the marriage occurred on May 24, 1997,
which she later admitted was a false date. She could have, but did not, attempt to prove a
legal marriage on May 12, 1996, if, as she now contends, that was the true date of their
marriage. The question whether Parminder was in fact legally married to Sawarn has
been litigated to a final determination and is res judicata.
       B.     Good faith belief in legality of marriage
       The motion for sanctions asserted the petition for putative spouse status failed to
allege a good faith belief in the legality of Sawarn and Parminder’s marriage. In order
for the court to find that a party is a putative spouse, that party must have “believed in
good faith that the marriage was valid.” (Fam. Code, § 2251, subd. (a).) This means the
party must have had a good faith belief the marriage was lawful, not just that it was valid
according to the party’s religious beliefs. (In re Marriage of Vryonis, supra,

                                             14.
202 Cal.App.3d at pp. 719, 724.) Thus, the petition for a determination that Parminder
was a putative spouse was required to assert Parminder’s belief that she and Sawarn were
lawfully married in accordance with Indian law,4 but the petition did not. After Fisher
served the motion for sanctions on Parminder, Parminder did not amend her petition
during the safe harbor period to cure this defect.
       The opposition to the sanctions motion did not present any evidence of
Parminder’s good faith belief in a valid marriage between her and Sawarn, that proved to
be invalid due to some legal infirmity. The opposition was supported only by the
declaration of Parminder’s attorney, which is unsigned in the record before us. There
was no declaration of Parminder attesting to her good faith belief.
       Parminder contends the finding that she lacked a good faith belief in the validity of
the marriage was not supported by substantial evidence, because the trial court applied
the wrong standard. She argues the test of good faith is a subjective standard,
determining whether the party actually believed there was a lawful marriage, rather than
an objective standard applying a reasonable person test, and the subjective test must be
applied in light of the totality of the circumstances. Parminder complains the trial court
applied an objective test and denied her the opportunity to prove all the relevant
circumstances.
       In In re Marriage of Vryonis, the trial court determined Fereshteh was the putative
spouse of Speros. (In re Marriage of Vryonis, supra, 202 Cal.App.3d at p. 714.) The
parties had participated in a private marriage ceremony at Fereshteh’s apartment, after
which they kept the marriage a secret, did not live together, and did not hold themselves
out as husband and wife. (Id. at p. 715.) “According to Fereshteh, the marriage




4      A foreign marriage is valid in California if it “would be valid by laws of the jurisdiction
in which the marriage was contracted.” (Fam. Code, § 308.)


                                                15.
conformed to the requirements of a time-specified ‘Muta’ marriage, authorized by the
Moslem sect of which she was an adherent.” (Ibid.)
        The reviewing court reversed the trial court’s decision, stating: “A proper
assertion of putative spouse status must rest on facts that would cause a reasonable person
to harbor a good faith belief in the existence of a valid marriage. Where there has been
no attempted compliance with the procedural requirements of a valid marriage, and
where the usual indicia of marriage and conduct consistent with a valid marriage are
absent, a belief in the existence of a valid marriage, although sincerely held, would be
unreasonable and therefore lacking in good faith.” (In re Marriage of Vryonis, supra,
202 Cal.App.3d at p. 721.)
        The Supreme Court subsequently rejected the reasonable person standard. (Ceja,
supra, 56 Cal.4th at p. 1116.) In the context of determining whether a party was the
decedent’s putative spouse for purposes of bringing a wrongful death action, it
interpreted the phrase “ ‘believed in good faith that the marriage to the decedent was
valid,’ ” as used in section 377.60, subdivision (b). (Ceja, at pp. 1115–1116.) The court
held:

                “We conclude section 377.60 contemplates a subjective standard that
        focuses on the alleged putative spouse’s state of mind to determine whether
        he or she maintained a genuine and honest belief in the validity of the
        marriage. Good faith must be judged on a case-by-case basis in light of all
        the relevant facts, such as the efforts made to create a valid marriage, the
        alleged putative spouse’s background and experience, and the
        circumstances surrounding the marriage, including any objective evidence
        of the marriage’s invalidity. Under this standard, the reasonableness of the
        claimed belief is a factor properly considered along with all other
        circumstances in assessing the genuineness of that belief. The good faith
        inquiry, however, does not call for application of a reasonable person test,
        and a belief in the validity of a marriage need not be objectively
        reasonable.” (Ceja, supra, 56 Cal.4th at p. 1116.)
        After quoting Ceja’s rejection of the reasonable person standard, and its statement
that “objective circumstances pointing to a marriage’s invalidity is a factor properly


                                            16.
considered as part of the totality of the circumstances in determining whether the belief
was genuinely and honestly held” (Ceja, supra, 56 Cal.4th at p. 1115), the trial court
opined that Parminder’s admission during the conservatorship trial of telling a pack of
lies under oath was a concession that she knew the marriage certificate offered as proof
of a solemnized wedding was not authentic. The trial court concluded Parminder could
not “reasonably claim a subjective good faith belief in the validity of the marriage as a
matter of law”; and “no reasonable person—whether party or attorney—could claim
otherwise.” Based on these statements, Parminder argues the trial court imposed an
objective test of good faith, contrary to the rule set out by the Supreme Court in Ceja.
       The issue the trial court was considering, however, was not whether Parminder
had proven she was a putative spouse of Sawarn. The issue was whether she had brought
a factually or legally frivolous claim when she filed her putative spouse petition. That
issue presents the question whether “ ‘the party’s conduct in asserting the claim was
objectively unreasonable. [Citation.] A claim is objectively unreasonable if “any
reasonable attorney would agree that [it] is totally and completely without merit.” ’ ”
(McCluskey v. Henry (2020) 56 Cal.App.5th 1197, 1205.)
       In any event, substantial evidence supported the trial court’s finding that the
petition was factually frivolous. The conservatorship court had already determined no
actual marriage had been proven, and Parminder was not entitled to relitigate that claim.
The verified petition did not state that Parminder believed in good faith that she had
entered into a valid marriage to Sawarn; it also did not identify any legal infirmity, not
known to Parminder at the time, that rendered the marriage invalid. “Because a trial
court has broad discretion in ruling on a sanctions motion, it is incumbent on the party
opposing the motion to proffer all factual and legal theories showing the party’s
challenged assertions were not frivolous and had at least some merit.” (Peake, supra,
227 Cal.App.4th at p. 443.) The opposition to the motion for sanctions only needed to
present sufficient evidence to show there was a nonfrivolous basis for the petition. It

                                             17.
failed to present any evidence of a good faith belief in the validity of the claimed
marriage, or of a legal infirmity rendering an apparently valid marriage invalid.
       We conclude the trial court did not abuse its discretion in imposing sanctions
against Parminder and her attorney for bringing a legally and factually frivolous petition
to determine Parminder’s status as a putative spouse. The petition alleged only an actual
marriage, not a putative marriage that Parminder believed in good faith was valid, but
that was invalid due to some legal infirmity. Further, in opposition to the motion, she
failed to proffer any evidence supporting either element of her claim, to demonstrate the
claim was not frivolous.
V.     Improper Purpose
       Another ground on which the trial court imposed sanctions was its finding that the
petition was brought for an improper purpose. It found the petition was filed “to cause
unnecessary delay—specifically, to permit the filing of a lis pendens so as to prevent the
residence sale” in the conservatorship action, “and to needlessly increase the costs of
litigation, despite [Parminder]’s knowledge that funds of the estate are scarce.”
Parminder contends substantial evidence does not support the finding of an improper
purpose.
       “An appealed judgment is presumed correct, and the appellant must affirmatively
demonstrate error. [Citation.] An appellant challenging the sufficiency of the evidence
to support the judgment must cite the evidence in the record supporting the judgment and
explain why such evidence is insufficient as a matter of law. [Citations.] An appellant
who fails to cite and discuss the evidence supporting the judgment cannot demonstrate
that such evidence is insufficient. The fact that there was substantial evidence in the
record to support a contrary finding does not compel the conclusion that there was no
substantial evidence to support the judgment.” (Rayii v. Gatica (2013) 218 Cal.App.4th
1402, 1408.)



                                             18.
       Parminder’s brief failed to cite and discuss all the evidence supporting the trial
court’s finding. In fact, the record does not contain all the evidence that was before the
trial court. The order on the sanctions motion includes an order granting Fisher’s request
for judicial notice, which it stated was “proper and unopposed.” The request for judicial
notice and the subject documents are not included in the appendix. Additionally, on its
own motion, the trial court took judicial notice of identified documents in the
conservatorship case and in another related case, but some of those documents are not
included in the record. Because Parminder has not included all the evidence before the
trial court in the record on appeal, she cannot show the evidence supporting the
challenged order lacked substantiality.
       Further, the documents that are included in the record (from the current action and
the conservatorship action) demonstrate Parminder may have had a history of filing
repetitive motions, petitions, and motions for reconsideration, to reargue matters already
determined. The trial court may have considered those as evidence of Parminder’s
improper purpose in filing the putative spouse petition.
       We conclude Parminder has failed to demonstrate that the trial court’s finding of
an improper purpose for filing the petition was not supported by substantial evidence.
Consequently, the sanctions order is also supported by the finding of an improper
purpose.
       In closing, we note the extreme difficulty we encountered in trying to follow the
record in this case, due to the incorrect manner in which the appendix was prepared.
First, and most importantly, the documents contained in the appendix were not presented
in chronological order, in violation of California Rules of Court, rules 8.124(d)(1) and
8.144(b)(2)(C).
       Additionally, half of the documents contained in the appendix were from the
related conservatorship case, which was filed in the trial court under a separate case
number. “An appendix may contain only accurate copies of documents filed with the

                                             19.
superior court in the matter or matters under appeal. [Citation.] By filing an appendix,
counsel represent, under risk of sanctions, that the appendix ‘consists of accurate copies
of documents in the superior court file’ in the matter under review.” (Aixtron, Inc. v.
Veeco Instruments, Inc. (2020) 52 Cal.App.5th 360, 381, italics added; see Cal. Rules of
Court, rule 8.124(g).) Documents from the conservatorship case were not filed in the
case under review. If they were presented to the trial court in the current case, Parminder
did not present them to us in the manner in which they were presented to the trial court.
For example, if the documents were submitted with the motion under review, as
documents from another court case that were the subject of a request for judicial notice,
the request for judicial notice, along with the accompanying documents, should have
been presented to us as part of that motion. We note Parminder also did not present them
to us as documents from a related case, and request that we take judicial notice of them in
this appeal, pursuant to Evidence Code section 459.
       The appendix also improperly includes a document described as a reporter’s
transcript, in violation of California Rules of Court, rule 8.124(b)(3)(B). Parminder’s
designation of the record on appeal indicated she elected to proceed without a reporter’s
transcript. We have disregarded the purported reporter’s transcript.
       Finally, the appendix contains what appear to be random evidentiary documents,
not attached to or accompanied by a declaration or other document filed with the trial
court. They were listed in the index under the date the document bore or the date of
preparation, not the date they were filed with the trial court.
       The rules for presentation of an appellant’s appendix to the reviewing court were
created to establish an orderly means of presenting the record to the court on appeal, as
an alternative to a clerk’s transcript. When an appellant elects to proceed by using an
appendix, the trial court clerk “must promptly send a copy of the register of actions, if
any, to the attorney of record for each party.” (Cal. Rules of Court, rule 8.124(a)(2).)
This requirement “is intended to assist appellate counsel in preparing an appendix by

                                             20.
providing them with the list of pleadings and other filings found in the register of actions
or ‘docket sheet’ in those counties that maintain such registers.” (Advisory Com. com.,
23 pt. 3 West’s Ann. Codes, Rules (2021 supp.) foll. rule 8.124, p. 74.) Parminder’s
attorney apparently did not use the register of actions as a guide in determining which
documents were filed in this case and were appropriate for inclusion in the appendix.
                                      DISPOSITION
       The June 19, 2018 order dismissing Parminder’s petition and imposing monetary
sanctions against her attorney is affirmed. Sawarn is entitled to costs on appeal.



                                                                                  HILL, P.J.
WE CONCUR:



DETJEN, J.



PEÑA, J.




                                            21.